DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In the response dates 9/14/2022, Applicant has elected Group I which includes claims 1-11, without traverse. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Veis (EP3301999).

Regarding claim 1, Veis discloses a circuit board(102); a plurality of light emitting elements (LEDs) disposed on the circuit board(104)(108); and a heatsink configured to cool the plurality of LEDs(108) wherein a flow direction of refrigerant through a channel in the heatsink is switchable between a first direction and a second direction opposite to the first direction(Description Fig. 2A: Figure 2A, the refrigerant 116 may stay within the heatsink between the input 212 and output 214, and it does not flow out of the heatsink in a section of exposed conduit as it reverses the direction of flow. In Figure 2B, refrigerant 116 is shown to flow simultaneously in one direction (i.e. from left to right) through multiple refrigerant paths 110. )

Regarding claim 2,  a switching unit configured to switch the flow direction between the first direction and the second direction(Fig. 2a,210a-210d)

Regarding  claim 3,  a refrigerator (402) configured to cool refrigerant discharged from the channel, wherein the refrigerant circulates through the channel and the refrigerator.

Regarding claim 4,the plurality of LEDs is arranged on the circuit board in a two-dimensional array.(Figs. 2a-2d)

Regarding clam 5, the circuit board includes a chip array in which the plurality of LEDs is arranged in series(104, Fig. 1), and an array direction of the plurality of LEDs in the chip array has a component( refrigerant,116) horizontal to the first direction and the second direction.

Allowable Subject Matter
Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art cited of record does not anticipate individually or teach in combination the limitations of claims 6-11.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/Primary Examiner, Art Unit 2875